PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                ______________

                      No. 13-4055
                    ______________

               FLINTKOTE COMPANY

                           v.

                    AVIVA PLC,
formerly known as Commercial Union Assurance Company
                        Ltd.,
                                  Appellant
                   ______________

     On Appeal from the United States District Court
              for the District of Delaware
             (D.C. Civ. No. 13-cv-00103)
         District Judge: Hon. Leonard P. Stark
                    ______________

                  Argued July 8, 2014
                   ______________

 Before: SMITH, VANASKIE, and SHWARTZ, Circuit
                    Judges.

                (Filed: October 9, 2014)
Fred L. Alvarez, Esq. [ARGUED]
Arthur J. McColgan, Esq.
Walker Wilcox Matousek
One North Franklin Street
Suite 3200
Chicago, IL 60606

Thaddeus J. Weaver, Esq.
Dilworth Paxson
704 King Street, Suite 500
P.O. Box 1031
Wilmington, DE 19801
             Counsel for Appellant

Louis A. Chiafullo, Esq. [ARGUED]
Gita F. Rothschild, Esq.
McCarter & English
100 Mulberry Street
Four Gateway Center, 14th Floor
Newark, NJ 07102

Michael P. Kelly, Esq.
Katharine L. Mayer, Esq.
McCarter & English, LLP
Renaissance Centre
405 N. King Street, 8th Floor
Wilmington, DE 19801
             Counsel for Appellee
                      ______________

               OPINION OF THE COURT
                   ______________



                            2
VANASKIE, Circuit Judge.

        This case involves an effort by Appellee The Flintkote
Company (Flintkote) to compel arbitration on a theory of
equitable estoppel against Appellant Aviva PLC (Aviva), a
non-signatory to the agreement containing the arbitration
clause at issue. Aviva appeals the District Court’s order
compelling arbitration and denying as moot Aviva’s motion
to dismiss or transfer. Applying Delaware law, we conclude
that Aviva is not equitably bound to arbitrate on these facts.
We will therefore reverse the District Court’s order insofar as
it compels arbitration, and will vacate the order to the extent
that it denies as moot the motion to dismiss or transfer.

                               I.

       Flintkote, which is incorporated in Delaware and
headquartered in California, was one of the nation’s major
suppliers of asbestos-based products. From 1980 onward,
Flintkote’s parent company, Genstar Corporation, hedged
against the possibility of asbestos-related bodily injury claims
by procuring a vast number of insurance policies from
prominent London insurance firms—among them Aviva,1 one
of the largest insurance companies in the world. Within a
matter of years, it became apparent that Flintkote’s claims
under these policies would result in costly and protracted
disputes regarding the scope of coverage.



       1
        Aviva was formerly named Commercial Union
Assurance Company Ltd.


                               3
        On June 19, 1985, Flintkote and several of the London
insurers, but not Aviva, entered into a mass settlement known
as the Wellington Agreement, which provided a structure for
resolution of Flintkote’s then-pending and future insurance
claims. Specifically, the Wellington Agreement required that
disputes over coverage be resolved through a three-step ADR
process consisting of open negotiation via mediation, binding
arbitration, and an expedited appellate process. (App. 104.)
Section XX of the Agreement required the London insurers to
make certain payments to Flintkote, and Flintkote was
obligated to reimburse the payors, with interest, if it also
received those same payments from another insurer. (App.
89–90.)

        In 1989, Flintkote and Aviva entered into a separate
agreement (the 1989 Agreement), which in substance was
largely similar to the Wellington Agreement, including as to
reimbursement for claims also paid by other insurers. Crucial
to this case, however, is the fact that the 1989 Agreement
contained a clause explicitly reserving each party’s right to
resolve any disputes arising under that Agreement through
litigation:

             Flintkote and [Aviva] shall
             resolve through litigation any
             disputed issues to this Agreement,
             and nothing contained in any
             provision of this Agreement or in
             any provision of the Wellington
             Agreement, as applied to this
             Agreement, shall require [Aviva]
             and Flintkote to resolve any
             disputes that may arise between
             them relating to this Agreement

                             4
               through    ADR    under         the
               Wellington Agreement.

(App. 137.)

        Flintkote filed for bankruptcy in 2004, resulting in a
case which remains pending in the United States Bankruptcy
Court for the District of Delaware. See In re The Flintkote
Co. & Flintkote Mines, Ltd., No. 04-11300 (Bankr. D. Del.).
In 2006, invoking the Wellington Agreement, Flintkote
initiated a large-scale coverage-related mediation with the
London insurers. The Mediation Agreement, which itself
contained no reference to the Wellington Agreement,
provided that the parties’ conduct and statements made in the
course of mediation were to be confidential.2 (App. 438–39.)
      2
          Specifically, the Mediation Agreement stated:

               All offers, promises, conduct, and
               statements, whether oral or
               written, made in the course of the
               mediation by the parties, their
               agents, employees, experts and
               attorneys, and the mediator are
               confidential.       Such offers,
               promises, conduct, and statements
               will not be disclosed to third
               parties, except persons associated
               with the parties in the mediation
               process and persons or entities to
               whom a party has a legal or
               contractual obligation to report,
               and      are    privileged     and
               inadmissible for any purpose . . . .

                                5
Aviva, although not contractually obligated to participate,
opted to join the mediation in an effort to resolve Flintkote’s
pending claims for coverage.

       Throughout the subsequent proceedings, Aviva and the
other London insurers were jointly represented by the same
counsel, Attorney Fred Alvarez. In a letter dated August 4,
2006, Alvarez requested that Flintkote “participat[e] in
submitting a joint motion to lift the automatic bankruptcy stay
in Flintkote’s bankruptcy proceeding,” citing a concern that
the stay might prevent Aviva and the other London insurers
from “fully present[ing] their defenses and claims in the
Wellington ADR.” (App. 149.) Yet for reasons unknown, no
such motion was filed at that time. As described below, the
automatic stay remained in place until early 2013.

       During the course of the ensuing mediation, Flintkote
reached individual settlements with some of the London
insurers, but not with Aviva. On July 16, 2012, counsel for
Aviva and the remaining other London insurers wrote to
Flintkote seeking “reimbursement or off-set with respect to
prior payments” as well as interest under Section XX of the
Wellington Agreement. (App. 153.) The July 16 letter
further stated that “[a]bsent resolution of the issues in the
pending Wellington ADR, [the London insurers] intend[ed] to
include the [reimbursement] issue[] in the Wellington
Arbitration.” (Id.) Flintkote took no action on the demand.

       Two months after the July 16 letter, the parties began
to exchange draft arbitration agreements. The drafts contained



(App. 438.)


                              6
standard reservations stating that they were provided only for
“discussion purposes,” were subject to client review and
approval, and were provided “without prejudice” to the
parties’ rights under the applicable accords. (App. 444–47).
The last draft arbitration agreement was sent to Flintkote by
Alvarez on behalf of Aviva and the London insurers on
December 14, 2012.

       On December 24, 2012, Aviva, now acting separately
from the remaining London insurers, moved in the Delaware
Bankruptcy Court to lift the automatic stay imposed under 11
U.S.C. § 362(d) “to allow it to pursue a declaratory judgment
action in the United States District Court for the Northern
District of California to determine the scope of the insurance
coverage available for [Flintkote] under certain insurance
policies” Aviva had issued. (App. 321.) On January 17,
2013, before the Bankruptcy Court ruled on Aviva’s motion,
Flintkote filed the instant declaratory judgment action against
Aviva in the District of Delaware.

        On February 4, the Bankruptcy Court granted Aviva’s
motion to lift the stay, but delayed its effective date until
February 19, thus preventing Aviva from filing its complaint
in California until that date. On February 18, as plaintiff in
the District of Delaware, Flintkote moved to compel
arbitration pursuant to Section 4 of the Federal Arbitration
Act (FAA), 9 U.S.C. § 4. The next day, Aviva filed its own
declaratory judgment action in the Northern District of
California.

       On March 1, Aviva moved to dismiss Flintkote’s
action or transfer it to California. On March 13, Flintkote
filed a motion to dismiss the Aviva action initiated in
California, or have it transferred to Delaware. On May 14,

                              7
the California court stayed Aviva’s action pending the
Delaware court’s resolution of Aviva’s motion to dismiss or
transfer Flintkote’s action.

       In a memorandum and order filed September 30, 2013,
the Delaware District Court granted Flintkote’s motion to
compel arbitration, concluding that Aviva was equitably
estopped from avoiding arbitration by virtue of its
participation in the lengthy mediation process. The District
Court denied as moot Aviva’s motion to dismiss or transfer.
Aviva filed a timely notice of appeal. On November 21,
2013, in light of the Delaware District Court’s order
compelling arbitration, the California District Court dismissed
Aviva’s suit without prejudice. See Aviva PLC v. Flintkote
Co., No. 13-00711, 2013 WL 6139748 (N.D. Cal. Nov. 21,
2013).

                              II.

       The District Court had jurisdiction in this case under
28 U.S.C. § 1332(a) and 9 U.S.C. § 4. We have jurisdiction
under 28 U.S.C. § 1291 and 9 U.S.C. § 16(a)(3).

        We exercise plenary review over the District Court’s
order on a motion to compel arbitration. Quilloin v. Tenet
Healthsystem Phila., Inc., 673 F.3d 221, 228 (3d Cir. 2012).
In assessing the motion to compel arbitration itself, we apply
the standard for summary judgment in Rule 56(a), under
which the motion should be granted where “there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). We view the facts and draw inferences in the light
most favorable to the nonmoving party. Quilloin, 673 F.3d at
228. We apply this standard “because the district court’s

                              8
order compelling arbitration is in effect a summary
disposition of the issue of whether or not there had been a
meeting of the minds on the agreement to arbitrate.” Century
Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584
F.3d 513, 528 (3d Cir. 2009) (quotation marks and citations
omitted).

                              III.

        With its enactment of the FAA, Congress “expressed a
strong federal policy in favor of resolving disputes through
arbitration.” Id. at 522. Even in light of the FAA, however,
we have recognized that “[a]rbitration is strictly a matter of
contract. If a party has not agreed to arbitrate, the courts have
no authority to mandate that he do so.” Bel-Ray Co., Inc. v.
Chemrite (Pty) Ltd., 181 F.3d 435, 444 (3d Cir. 1999). Thus,
in deciding whether a party may be compelled to arbitrate
under the FAA, we first consider “(1) whether there is a valid
agreement to arbitrate between the parties and, if so, (2)
whether the merits-based dispute in question falls within the
scope of that valid agreement.”3 Century Indem., 584 F.3d at
527. Here, it is undisputed that no express agreement to
arbitrate existed between Flintkote and Aviva.

        Instead, Flintkote relies upon our recurring admonition
that a party, despite being a non-signatory to an arbitration
agreement, may be equitably bound to arbitrate “under
traditional principles of contract and agency law.” E.I.

       3
         Although a presumption in favor of arbitration exists,
that presumption applies only when interpreting the scope of
an arbitration agreement, and not when deciding whether a
valid agreement exists. Century Indem., 584 F.3d at 527.


                               9
DuPont De Nemours & Co. v. Rhone Poulenc Fiber & Resin
Intermediates, S.A.S., 269 F.3d 187, 194–95 (3d Cir. 2001).
Such principles, which by the Supreme Court’s recent
measure include “assumption, piercing the corporate veil,
alter ego, incorporation by reference, third-party beneficiary
theories, waiver and estoppel,” Arthur Andersen LLP v.
Carlisle, 556 U.S. 624, 631 (2009) (quotation marks omitted),
all are founded on the notion that a contract may sometimes
be equitably enforced by or against even nonparties. In the
wake of Arthur Andersen, however, we must expressly
consider “whether the relevant state contract law recognizes
[the particular principle] as a ground for enforcing contracts
against third parties.” Id. at 632.

        Neither the District Court’s opinion in this case nor the
parties’ briefing addresses with particularity which state’s law
governs Flintkote’s motion to compel arbitration.4             At
various times throughout their briefing on Flintkote’s motion,
however, both parties cite to either Delaware case law or
federal opinions interpreting Delaware law. (See Appellant’s
Br. at 22, 33–34; Appellee’s Br. at 23–24, 34; Appellant’s
Reply Br. at 8; App. 65, 426, 558.) And the District Court
ultimately concluded that Aviva was equitably bound to
arbitrate under two distinct theories of estoppel, both of
which arise under Delaware law: first, that Aviva “exploited”
the Wellington agreement to secure benefits to which it would
otherwise not have been entitled, E.I. DuPont, 269 F.3d at
199 (addressing a diversity case implicating Delaware law);
       4
         We recognize that the parties are at odds as to
whether the substance of the underlying insurance dispute
should be decided under California or Delaware law, and we
take no position on that question.


                               10
and second, that Aviva’s participation in mediation caused
Flintkote to “change [its] position to [its] detriment[,]” Great
Am. Credit Corp. v. Wilmington Hous. Auth., 680 F. Supp.
131, 134 (D. Del. 1988) (quotation marks and citations
omitted) (applying Delaware law). (App. 12–14.) For these
reasons, and because neither party presented a timely
argument that Flintkote’s motion is governed by the law of
any jurisdiction other than the forum state, we too will apply
the law of Delaware.5



       5
         Aviva suggested for the first time at oral argument
that California law applies to the equitable estoppel analysis.
Because Aviva did not make that argument in its briefing or
before the District Court, we consider it waived. See
Griswold v. Coventry First LLC, 762 F.3d 264, 272 n.6 (3d
Cir. 2014) (noting that a “footnote in [a] reply brief” was
“insufficient to raise a choice-of-law issue on appeal”).

       In the alternative, we note that California law is
materially similar to Delaware law on the basic principles of
equitable estoppel. See Steinhart v. Cnty. of Los Angeles, 47
Cal. 4th 1298, 1315 (Cal. 2010) (recognizing doctrine of
equitable estoppel); NAMA Holdings, LLC v. Related World
Mkt. Ctr., 922 A.2d 417, 431–33 (Del. Ch. 2007) (same);
Goldman v. KPMG LLP, 173 Cal. App. 4th 209 (Cal. App.
Ct. 2009) (compelling arbitration on the basis of equitable
estoppel); Wilcox & Fetzer, Ltd. v. Corbett & Wilcox, No.
2037-N, 2006 WL 2473665, *4–6 (Del. Ch. Aug. 22, 2006)
(same); In re Marriage of Brinkman, 4 Cal. Rptr. 3d 722, 728
(Cal. Ct. App. 2003) (requiring proof of equitable estoppel by
clear and convincing evidence); Emp’rs’ Liab. Assurance
Corp. v. Madric, 183 A.2d 182, 188 (Del. 1962) (same).

                              11
       Delaware law recognizes the doctrine of equitable
estoppel, see NAMA Holdings, LLC v. Related World Mkt.
Ctr., 922 A.2d 417, 431–33 (Del. Ch. 2007), and imposes the
burden of producing clear and convincing proof on the party
asserting estoppel, see Emp’rs’ Liab. Assurance Corp. v.
Madric, 183 A.2d 182, 188 (Del. 1962). “An estoppel may
not rest upon an inference that is merely one of several
possible inferences.” Id.        We now consider Aviva’s
argument that Flintkote failed to justify application of
equitable estoppel by clear and convincing evidence.

                              A.

       As noted above, the first basis for the District Court’s
opinion was what we have termed the “knowing exploitation”
theory of equitable estoppel. We first addressed that principle
in E.I. DuPont, where, drawing on the opinions of other
federal circuits, we explained that a non-signatory is equitably
precluded from “embracing a contract, and then turning its
back on the portions of the contract, such as an arbitration
clause, that it finds distasteful.” 269 F.3d at 200.6



Thus, seeing no appreciable conflict of laws, we opt to apply
the law of Delaware.
       6
         Delaware courts have since cited that portion of the
E.I. DuPont opinion favorably on several occasions. See,
e.g., Aveta Inc. v. Cavallieri, 23 A.3d 157, 182 (Del. Ch.
2010); NAMA Holdings, 922 A.2d at 430–32 & nn.25–27, 35;
Trenwick Am. Litig. Trust v. Ernst & Young, L.L.P., 906 A.2d
168, 218 n.155 (Del. Ch. 2006). We thus have no concern
that our continuing validation of E.I. DuPont constitutes an

                              12
        Delaware courts have identified several circumstances
under which a non-signatory may “embrace” a contract: (1)
where the non-signatory “direct[ly], rather than indirect[ly],
benefit[ted] from the [agreement] during the course of the
agreement’s performance[,]” NAMA Holdings, 922 A.2d at
432; (2) where the non-signatory “‘consistently maintain[s]
that other provisions of the same contract should be enforced
to benefit him[,]’” Aveta Inc., 23 A.3d at 182 (quoting E.I.
DuPont, 269 F.3d at 200); or (3) where the non-signatory
“‘sue[s] to enforce the provisions of a contract that it likes,
while simultaneously disclaiming the provisions that it does
not[,]’” id. (quoting Town of Smyrna v. Kent Cnty. Levy
Court, No. 244-K, 2004 WL 2671745, at *4 (Del. Ch. Nov. 9,
2004)).7 Even so, a court must “proceed with a good deal of



application of federal common law which would be precluded
under Arthur Andersen. See Griswold, 762 F.3d at 272 n.6
(“Because we are satisfied that the Supreme Court's decision
in Arthur Andersen did not overrule Third Circuit decisions
consistent with relevant state law contract principles, we may
rely on our prior decisions so long as they do not conflict with
[the applicable] state law principles.”).
       7
           One might argue that we announced a more
restrictive rule in Bouriez v. Carnegie Mellon University, 359
F.3d 292, 295 (3d Cir. 2004), when we stated that “[a] person
may also be equitably estopped from challenging an
agreement that includes an arbitration clause when that
person embraces the agreement and directly benefits from it.”
(emphasis added) (citing E.I. DuPont, 269 F.3d at 199–200).
But Bouriez has never been cited approvingly by a Delaware
court, and in any event did not purport to apply Delaware law.

                              13
caution . . . lest nuanced concepts of equity be allowed to
override established legal principles of contract formation.”
NAMA Holdings, 922 A.2d at 433 n.35.

       Our review of the record leads us to conclude that
Flintkote has failed to adduce clear and convincing evidence
that Aviva “embraced” the Wellington Agreement in any
meaningful sense. First, the mediation in which Aviva
participated was governed not by the Wellington Agreement,
but by the Mediation Agreement—a document which (1)
made no reference to the Wellington Agreement, (2)
contained no arbitration provision, and (3) was structured on
its own terms as a completely confidential procedure. To
participate in the mediation, Aviva was not required to sign
the Wellington Agreement or forfeit any rights under the
1989 Agreement. In sum, there is simply no evidence that
Aviva embraced the Wellington Agreement when it opted to
participate in mediation alongside the other London insurers.8



Thus, in light of Arthur Andersen, we will not consider it
here.
       8
         Flintkote argues that were it not for the Wellington
Agreement, the mediation at issue would simply never have
occurred, thus precluding Aviva from delaying the resolution
of Flintkote’s insurance claims against it. To the extent that
this can be considered a “benefit” at all, we consider it to be
of the “indirect” sort that provides no basis for equitable
estoppel. See NAMA Holdings, 922 A.2d at 432 (citing
Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773,
779 (2d Cir. 1995)).


                              14
       Second, we do not view the July 16 letter that Attorney
Alvarez sent Flintkote, in which he noted an ostensible right
to reimbursement under Section XX of the Wellington
Agreement, as a basis for application of equitable estoppel.
(App. 153.) This single invocation of the Wellington
Agreement, which appears to be an isolated event in the six-
year course of the mediation at issue, did not result in any
direct benefit to Aviva. The request likewise falls well short
of “consistently” seeking the benefit of “other provisions of
the same contract[,]” or actually suing to enforce that clause.
See Aveta Inc., 23 A.3d at 182. As a final point, we note that
Aviva was entitled to reimbursement and interest under a
similar provision in the 1989 Agreement, meaning that any
reimbursement ultimately obtained by Aviva would have
stemmed primarily, if not entirely, from the 1989 Agreement,
not the Wellington Agreement.

       Finally, Flintkote attempts to justify the District
Court’s holding by noting the August 4, 2006 letter in which
Attorney Alvarez requested that Flintkote join in filing a
motion to lift the Bankruptcy Court’s automatic stay. (App.
149.) No such joint motion was ever filed, and the automatic
stay remained in place until being lifted, over Flintkote’s
objection, to allow Aviva to file suit in the Northern District
of California over six years later. Because the request in the
August 4, 2006 letter was not an attempt to invoke any right
under the Wellington Agreement, and because Aviva
ultimately received no direct benefit as a result of the August
4, 2006 letter, we conclude that it does not provide a basis for
equitable estoppel.

      In sum, the record does not contain clear and
convincing evidence that Aviva “embraced” the Wellington
Agreement by directly benefitting from that Agreement,

                              15
consistently seeking to enforce that Agreement’s provisions
for Aviva’s benefit, or suing to enforce rights ostensibly
arising under that Agreement. The District Court thus erred
in granting Flintkote’s motion to compel arbitration on this
basis.

                               B.

        Delaware courts have also recognized that the doctrine
of equitable estoppel may apply “when a party by his conduct
intentionally or unintentionally leads another, in reliance
upon that conduct, to change position to his detriment.”
Wilson v. Am. Ins. Co., 209 A.2d 902, 903–04 (Del. 1965).
“The party claiming estoppel must demonstrate that: (i) they
lacked knowledge or the means of obtaining knowledge of the
truth of the facts in question; (ii) they reasonably relied on the
conduct of the party against whom estoppel is claimed; and
(iii) they suffered a prejudicial change of position as a result
of their reliance.” Nevins v. Bryan, 885 A.2d 233, 249 (Del.
Ch. 2005).

        Here, the District Court found that Flintkote had
reasonably relied on Aviva’s participation in the mediation
process as an assurance that Aviva had disclaimed its right to
litigation under the 1989 Agreement and instead consented to
participation in the Wellington process, up to and including
binding arbitration. This purportedly operated to Flintkote’s
detriment by delaying resolution of the underlying insurance
claims at issue.

        Even assuming that such delay might constitute a
detriment under the circumstances, we conclude that Flintkote
has still failed to establish two of the three factors described
in Nevins. First, given that Flintkote was a signatory to the

                               16
1989 Agreement, which contained an express litigation
provision, Flintkote was on actual notice of “the truth of the
facts in question,” i.e., that Aviva had negotiated for and
specifically reserved the right to resolve all disputed issues
through litigation. Cf. Great Am. Credit Corp., 680 F. Supp.
at 134, 138 (declining to apply equitable estoppel where a
contractor should have known of a statutory provision
precluding payment to it if it failed to pay its subcontractors).
Second, to the extent that Flintkote relied on Aviva’s
participation in mediation as an unspoken waiver of its rights
under the 1989 Agreement, such reliance was unreasonable.
The Mediation Agreement contains no language to suggest
that it displaced the 1989 Agreement’s litigation provision,
makes no reference to the Wellington Agreement, and does
not contemplate a resort to arbitration in the event of failure
to reach a negotiated disposition. Flintkote’s mistaken
assumption to the contrary could have been clarified with
even a cursory inquiry at any point during the six-year
mediation, and thus provides no basis for equitable estoppel.9

       For these reasons, Flintkote could not have reasonably
relied on Aviva’s participation in mediation as a basis to
believe binding arbitration would occur if the mediation
failed. We therefore conclude that the District Court erred in
applying equitable estoppel under a theory of detrimental
reliance to compel Aviva to arbitrate.
       9
         For the reasons already described in Part III.A, we
attribute little significance to Aviva’s July 16 letter
identifying issues that might be raised in arbitration.
Similarly, the draft arbitration agreements exchanged by the
parties contained disclaimers that they were for discussion
purposes only.


                               17
                             IV.

       Finally, we find no merit in Flintkote’s auxiliary
arguments based on waiver and implied-in-fact contract.
Under Delaware law, “the standards for demonstrating
waiver—the voluntary and intentional relinquishment of a
known right—are quite exacting.” Amirsaleh v. Bd. of Trade
of City of N.Y., Inc., 27 A.3d 522, 529 (Del. 2011) (quotation
marks and citations omitted). As explained earlier, we see no
conduct on Aviva’s part that, to a reasonable observer, would
have conveyed an intent to waive or otherwise forgo its rights
under the 1989 Agreement. And it is hornbook common law
that courts will not infer an implied-in-fact contract where an
express contractual provision already exists on the same
point, as it does here under the 1989 Agreement. See
Williston on Contracts, § 1:5.

                              V.

        Because we will reverse the District Court’s order to
the extent that it granted Flintkote’s motion to compel
arbitration, Aviva’s motion to dismiss or transfer is no longer
moot. We will therefore vacate the District Court’s order
insofar as it addressed that motion. Because the District
Court has not yet passed on the merits of the parties’
arguments as to venue, we express no opinion on the matter
and leave it for resolution upon remand.

                             VI.

        For the foregoing reasons, we will reverse the District
Court’s order granting Flintkote’s motion to compel
arbitration, vacate the District Court’s order denying as moot


                              18
Aviva’s motion to dismiss or transfer, and remand for
proceedings consistent with this Opinion.




                         19